       Case 2:19-cr-00190-EEF-DMD Document 76 Filed 01/28/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT FOR LOUISIANA


UNITED STATES OF AMERICA                               *               CRIMINAL NO. 19-190

Versus                                                 *               SECTION “L”

GERARD BROWN,                                          *
ET AL.

         *      *      *       *       *       *       *       *       *       *       *        *

                            CONSENT MOTION TO CONTINUE
                           PRE-TRIAL CONFERENCE AND TRIAL

         NOW INTO COURT, through undersigned counsel, comes the defendant, who, with the

consent of all defendants and the Government, respectfully moves this Honorable Court to

continue the pretrial conference and trial currently scheduled in this matter for the following

reasons:

         Trial in the above-captioned mater is presently scheduled for Monday, February 10, 2020,

at 8:30 a.m. A pretrial conference is scheduled for Monday, February 3, 2020 at 1:30 p.m. Due to

the seriousness of the charges, and the large volume of produced discovery materials, the

defendants suggest that additional time is needed to continue to evaluate the evidence, convene for

any plea negotiations, and adequately prepare for trial.

         Accordingly, undersigned suggests that a continuance for these purposes serves the ends

of justice. Undersigned also suggests that, in the interest of judicial economy, a continuance will

allow the parties sufficient time to fully discuss the possibility of any plea agreements which may

moot the need for a contested trial. Further, it is suggested that a denial of this requested
      Case 2:19-cr-00190-EEF-DMD Document 76 Filed 01/28/20 Page 2 of 2




continuance for these reasons would deny the parties reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.

       The Government as well Counsel for all defendants have been contacted about this

proposed continuance, and all have no objection to such a continuance.

       WHEREFORE, undersigned respectfully requests that the trial and the pretrial conference

for this mater be continued.

                                              Respectfully submitted,


                                              The Law Offices of James A. Williams, L.L.C.

                                              /s/ James A. Williams
                                              James A. Williams
                                              706 Derbigny Street
                                              Gretna, Louisiana 70053
                                              Telephone: 504.361.0636
                                              Facsimile: 504.361.4493
                                              Attorney for Gerard Brown



                                CERTIFICATE OF SERVICE

       I hereby certify that January 28, 2020, I electronically filed the foregoing with the Clerk
of Court by using the PACER system which will send a notice of electronic filing to all defense
counsel of record.
